DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,545,536. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the present Application.
Present Application
U.S. Patent No. 10,545,536
2. A mobile communication device comprising:

an antenna;

a flexible touchscreen having a first state and a second state, the flexible touchscreen bendable to be wearable on a wrist when in the second state;

communication circuitry to wirelessly communicate with another device via the antenna;









one or more storage devices; and

processor circuitry to execute instructions to at least:

in response to detecting a change from the first state to the second state, cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend; and

cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen.


an antenna;

a flexible touchscreen having a first state and a second state, the flexible touchscreen bendable to be wearable on a wrist when in the second state;

communication circuitry to wirelessly communicate with another device via the antenna;

a sensor to:

provide a first signal corresponding to a bend in the flexible touchscreen; and



a storage device including instructions;

processor circuitry to execute the instructions to:

cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to the transition from the first state to the second state, the first segment on a first side of the bend; and



cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first application being different from the second application, the first segment and the second segment separated along the bend in the flexible touchscreen.


in response to detecting a change from a first state of a flexible touchscreen to a second state of the flexible touchscreen, cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend; and


cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen.
12. A non-transitory computer readable medium storing instructions that, when executed, cause a machine to at least:

cause display of a first user interface of a first application in a first segment of a flexible touchscreen in response to a transition of the flexible touchscreen from a first state to a second state, the first segment on a first side of an axis of a bend detected in the flexible touchscreen, the flexible touchscreen having the first state and the second state, the flexible touchscreen bendable to be wearable on a wrist when in the second state; and

cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the axis of the bend, the first application being different from the second application, the first segment and the second segment separated along the axis of the bend in the flexible touchscreen, the machine including communication circuitry to wirelessly communicate with another device via an antenna of the machine.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2013/0176248; provided by Applicant) in view of Okumura et al (US 2010/0164888; provided by Applicant).
In regards to claims 12-13 and 15, Shin discloses a non-transitory computer readable medium storing instructions that, when executed, cause a machine to at least:
in response to detecting a change from a first state of a flexible touchscreen to a second state of the flexible touchscreen, cause display of a first user interface of a first application in a first segment of the flexible touchscreen in response to a transition from the first state to the second state, the first segment on a first side of a bend (Figs. 4-6 and paragraphs 38-51); and
cause display of a second user interface of a second application in a second segment of the flexible touchscreen on a second side of the bend, the first segment and the second segment separated along the bend in the flexible touchscreen (Figs. 4-6 and paragraphs 38-51).
Shin does not disclose a flexible touchscreen.
Okumura discloses a flexible touchscreen (Figs. 1-2, 15-16 and paragraphs 67-73, 134-142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin with the teachings of Okumura, flexible touch screen, because it would allow the user to interact directly with the device given the user more control over the device and would remove the need to use hinges.

In regards to claims 13 and 15, Shin discloses a non-transitory computer readable medium as defined in claim 12, wherein the first segment and the second segment are separated along an axis of the bend (Figs. 3-5 and paragraphs 35-42).

In regards to claims 14-15, Shin does not disclose non-transitory computer readable medium as defined in claim 12, wherein the machine includes a sensor to detect a change in the flexible touchscreen.
Okumura discloses wherein the machine includes a sensor to detect a change in the flexible touchscreen (Figs. 1-2, 15-16 and paragraphs 67-73, 134-142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin with the teachings of Okumura, flexible touch screen, because it would allow the user to interact directly with the device given the user more control over the device and would remove the need to use hinges.

In regards to claim 16, Shin discloses a non-transitory computer readable medium as defined in claim 14, wherein the flexible touchscreen includes the sensor (Figs. 3-5 and paragraphs 35-42).

In regards to claim 18, Shin discloses a non-transitory computer readable medium as defined in claim 12, wherein the second state includes a plurality of neighboring bends and the 

In regards to claim 19, Shin discloses mobile communication device as defined in claim 12, wherein the second state includes a curve. (Figs. 4-6 and paragraphs 38-51).

In regards to claim 20, Shin discloses a non-transitory computer readable medium as defined in claim 19, wherein the bend is located at an apex of the curve (Figs. 4-6 and paragraphs 38-51).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US 2013/0176248; provided by Applicant) in view of Okumura et al (US 2010/0164888; provided by Applicant) in further view of Nagaraju (US 2014/0306908).
In regards to claim 17, Shin and Okumura do not disclose a non-transitory computer readable medium as defined in claim 12, wherein the machine operates as a phone in a flat state.
Nagaraju discloses wherein the machine operates as a phone in a flat state (Fig. 5 and paragraphs 55-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin and Okumura with the teachings of Nagaraju, functioning as a phone when flat, because it would add functionality to the device reducing the need to carry multiple devices.

Allowable Subject Matter
Claims 11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 3, 2021